Case 0:20-cv-61875-RS Document 7 Entered on FLSD Docket 09/30/2020 Page 1 of 2




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                                   Case No. 0:20-cv-61875
 AARON HOLLIS,

        Plaintiff,

 vs.

 CONTINENTAL 406, LLC,

       Defendant.
 _________________________________/

             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Plaintiff Aaron Hollis, by and through undersigned counsel, pursuant to Rule 41(a)(1)(A)(i)

 of the Federal Rules of Civil Procedure, files this Notice Voluntary Dismissal without Prejudice

 of the above styled action.

        DATED: September 30, 2020
                                                               Respectfully Submitted,
                                                                /s/ Thomas J. Patti                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:    jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:    tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136
                                                               MANUEL S. HIRALDO, ESQ.
                                                               Florida Bar No. 030380
                                                               E-mail:    mhiraldo@hiraldolaw.com
                                                               HIRALDO P.A.
                                                               401 E. Las Olas Boulevard, Suite 1400
                                                               Fort Lauderdale, Florida 33301
                                                               Phone: 954.400.4713
                                                               COUNSEL FOR PLAINTIFF

                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61875-RS Document 7 Entered on FLSD Docket 09/30/2020 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 30, 2020, the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

 of electronic filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
